           Case 1:17-cv-00614-LGS Document 276 Filed 03/30/20 Page 1 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :
 PRICE, et al.,                                                :
                                          Plaintiffs,          :
                                                               :   17 Civ. 0614 (LGS)
 -against-                                                     :
                                                               :        ORDER
 L’OREAL USA, INC., et al.,                                    :
                                          Defendants.          :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Defendants filed a letter motion for leave to file under seal one exhibit and to

filed with redactions certain portions of the memoranda of law, statements of undisputed fact, and

accompanying exhibits filed as part of the parties’ cross-motions for summary judgment (Dkt.

No. 253). It is hereby

        ORDERED that Defendants’ letter motion is GRANTED. The documents filed under

seal at Dkt. Nos. 260, 262, 264, 269, 270, 271 and 273 shall remain under seal and accessible

only to the parties and attorneys identified by Defendants in the appended letter. Although “[t]he

common law right of public access to judicial documents is firmly rooted in our nation’s history,”

this right is not absolute, and courts “must balance competing considerations against” the

presumption of access. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir.

2006) (internal quotation marks omitted); see also Nixon v. Warner Commc’ns., Inc., 435 U.S.

589, 599 (1978) (“[T]he decision as to access is one best left to the sound discretion of the trial

court, a discretion to be exercised in light of the relevant facts and circumstances of the particular

case.”). Filing the above-referenced documents in redacted form is necessary to prevent the

unauthorized dissemination of confidential business information.
         Case 1:17-cv-00614-LGS Document 276 Filed 03/30/20 Page 2 of 4


       The parties are advised that the Court retains discretion as to whether to afford confidential

treatment to redacted information in Orders and Opinions.

Dated: March 30, 2020
       New York, New York
           Case 1:17-cv-00614-LGS Document 276 Filed 03/30/20 Page 3 of 4




 March 25, 2020                                                            Maren Messing
                                                                           Counsel
                                                                           (212) 336-7645
                                                                           mmessing@pbwt.com



 VIA ECF FILING

The Honorable Lorna G. Schofield
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


               Re:      Price v. L’Oréal USA, Inc., No. 17-cv-00614 (LGS)

Dear Judge Schofield:

        Pursuant to this Court’s Order, Dkt. No. 274, and the Court’s electronic sealing system,
Defendants L’Oréal USA, Inc. and Matrix Essentials LLC (collectively, “Defendants”) write in
further support of their letter motion to seal, Dkt. No. 253, and request that the sealed filings be
made accessible via ECF to the Court and all of the Parties’ attorneys in this matter, including:

       Counsel for Plaintiffs

           Rachel L. Soffin, Greg Coleman Law PC

           Gregory F. Coleman, Greg Coleman Law PC

           Adam A. Edwards, Greg Coleman Law PC

           Jonathan B. Cohen, Greg Coleman Law PC

           Mark E. Silvey, Greg Coleman Law PC

           Dawn Holt, Greg Coleman Law PC

           Jason T. Brown, Brown, LLC

           Patrick S. Almonrode, Brown, LLC

           Nick Suciu III, Barbat, Mansour & Suciu PLLC



11706760
           Case 1:17-cv-00614-LGS Document 276 Filed 03/30/20 Page 4 of 4



The Honorable Lorna G. Schofield
March 25, 2020
Page 2

           Jason Thompson, Sommers Schwartz PC

           Rod M. Johnson, Sommers Schwartz PC

       Counsel for Defendants

           Frederick B. Warder III, Patterson Belknap Webb & Tyler LLP

           Joshua A. Kipnees, Patterson Belknap Webb & Tyler LLP

           Maren Messing, Patterson Belknap Webb & Tyler LLP



                                                     Respectfully submitted,

                                                     /s/   Maren Messing

                                                     Maren Messing
                                                     Counsel for Defendants L’Oréal USA,
                                                     Inc. and Matrix Essentials LLC




                                              2

11706760
